Citation Nr: 1103077	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for small cell left lung 
cancer, to include as a result of exposure to herbicide agents.  

2.  Entitlement to service connection for right lung melanoma, to 
include as a result of exposure to herbicide agents.  

3.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
October 2005 and March 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
A Notice of Disagreement was received in November 2005, a 
Statement of the Case was issued in July 2007, and a Substantive 
Appeal was received in July 2007.  

The Veteran submitted correspondence in November 2005 indicating 
that he was in the process of obtaining new evidence to reopen 
these matters.  The Board notes that the Atlanta RO initially 
treated the November 2005 correspondence as a claim to reopen 
entitlement to service connection for the matters on appeal, and 
the RO developed the claim accordingly.  However, according the 
Veteran the benefit of the doubt, the Board finds that the 
November 2005 statement can be liberally construed as a timely 
Notice of Disagreement with regard to the issues on appeal.

The Veteran testified at a hearing before the Board in October 
2010.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he was 
exposed to herbicide agents, during service.

2.  The Veteran has a current diagnosis of left small lung cell 
cancer.

3.  The Veteran has a current diagnosis of right lung melanoma.

4.  The Veteran has a current diagnosis of prostate cancer.


CONCLUSIONS OF LAW

1.  Left small lung cell cancer was incurred during active duty 
military service as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

2.  Right lung melanoma was incurred during active duty military 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Prostate cancer was incurred during active duty military 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the 
Veteran fails to demonstrate any one element, denial of service 
connection will result.

The law further provides that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: Chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).

In this regard, a "Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning in January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the Veteran was not exposed to an herbicide agent 
during that service."  38 U.S.C.A. § 1116(f).

A letter from Dr. C.J.G. dated in April 2001 reflects that the 
Veteran was assessed with history of lung cancer, type unknown.  

Private treatment records from Dr. J.O.N. dated in April 2001 
reflect that the Veteran was diagnosed with right upper lobe non-
small cell lung cancer.  

Private treatment records from Dr. G.S. dated in May 2001 reflect 
that the Veteran was assessed with metastatic melanoma disease to 
the lung consistent with metastatic focus.  

Private treatment records from Dr. J.O.N. dated in July 2003 
reflect that the Veteran was diagnosed with left upper lobe mass 
most likely nonsmall cell lung cancer.  

Private treatment records from  Dr. C.J.G. dated in April 2005 
reflect that the Veteran was assessed with prostate cancer.  

The Veteran contends that he unloaded cargo and set foot in 
Vietnam during service.  The Veteran has submitted buddy 
statements from T.B. dated in January 2006, M.C. dated in 
February 2006, C.B. dated in February 2006, and W.R. dated in 
February 2006, which reflect that the Veteran set foot in Vietnam 
unloading cargo.  The Veteran has also submitted a statement from 
Captain W.B.C. in February 2006 stating that the Veteran set foot 
in Vietnam.  In the present case, the Veteran has presented 
sufficient evidence to establish military service in Vietnam, and 
such service is conceded by the Board.  

As noted above, the Veteran's exposure to herbicides during 
military service is conceded.  Additionally, he has a current 
diagnosis of small left lung cancer, right lung melanoma, and 
prostate cancer.  Therefore, a presumption of service connection 
for small left lung cancer, right lung melanoma, and prostate 
cancer  under 38 C.F.R. § 3.309(e) is warranted.

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


ORDER

Entitlement to service connection for small cell left lung 
cancer, to include as a result of exposure to herbicide agents, 
is granted.  

Entitlement to service connection for right lung melanoma, to 
include as a result of exposure to herbicide agents, is granted.  

Entitlement to service connection for prostate cancer, to include 
as a result of exposure to herbicide agents, is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


